 

-Deac Dude Sores ,

 

 

\ OCCA Vins, le Her Cinds LOO. Wo

 

Coc. SPs Owd Oreos health. ,anm _

 

PAG Qos odetyy Oa cela lS _a€

 

Pdarian_ Carrere, Cox QWalnier Wanandky

 

Ord _-re_vess cf OIC Caney Who \ONe

 

hom Ceaclu,

 

Aclnan Ms _alwans nen The ope.

 

ot Man UInO Jeo Onde vo len

 

Ain\e es Oravicle Coc Yao Dele he.

 

loves. Ke Ghagkand ever os wen ne

 

Jona at man Noa ass Cox elo Oy

 

Ou... Ol) Anougia hese -brovds Conic

 

\ne. DMeng to” _Cossess , Wnose Same

 

Sours helged hina Make Dos SO Oveat

 

Choices’? Adrian Needed elo marty.

 

Synes. Be ty Lory eanaing

 

+© Cane Lotta Qast Waumea § CorW9

 

Wis ALIA Short Conninas aad

 

Olmatela Mis addiclans. me\ateran

 

Soy soit Viole Oo ew. pis

 

SQuws RIS SoSst \N 2 ON .

 

\ bine “Wneve Gre  COMASECquUenees

 

Korg Vein ACKOO look Wa mn |

 

ecuck | Deneve % Bdnan Qeks Vr

 

Mee re meedS ox now 46 Care.

 

Loa adcithor and new +o _

 

ect Kraan ms Cast, mis Cotore

 

Oncaces Gal\ pe, Detter. Prnsen 1804

 

 

 

YANO ONO re An WNori\ NA a \WaAwe wN reas
O. Aare +0 Qarmdry tinose Lac jive

 

Clone UB, eckcus \ am ASKUAC)

 

Ne So Cord Qease. Sous NEC WO

 

Op Si SEMENCANG,. Bdrnan bnew Ne

 

\Aos Clone LW Od , “ne WOODS | lhe Cart

 

Ye. Quoshed , as ‘We alt

kLinove is IMmemsalt

 

We A\\

Josk Crows IMS Quarsnonea} oq

~\-

 

SEW ABU mae Wis \C, Wwe Axo |

 

Los} nee AS ne\O, \We ai OW nave

 

one we Once WS ONE, Hots iF. Please

 

A\\ou Adana 40 oe 4 Vine Ine lo he need

 

Qa 21000 cla We Ae Cok UM CCachce

 

4. Posdwe eo he POSSESSES Yorovah

 

Upuc “Mnerca, He is O. Ord MAID, OW

 

Fa0ey Cod OW \Ovuincy Sor ROG O. DIC)

 

loratdao uc. ie LS Mace. Baur clined mis

 

CrMes hove Coc trayeds Dar 32 re -

 

We Was Aa Hh Didkony rk ot OMeiag

 

Dow eS Che casi OAS

, OOs AS Vpre oancum

 

Cace, we OAL Fa\\ Snork. Please

 

CSAS der Gr COV Bdion | oot ‘os

 

COWAMEKS Qooc Sodoemens Wald oe Vr

 

GMa One and Q\) Of Cor \WwWeS Cwe

 

Ww ou’ Wounds.

 

LOASL Snow awe GY).

 

Than - Ups ;

 

 

cs. Fes :

 

 

 

 

 

 

 
 

 

Deop Judge Vn Janes.

 

 

Muy No We /3 Halrah [et ySn

 

 

Aoltian ee Ome

TY

 

Voli lagl2e Name 1's

 

lL lveap the_ ‘Cho nce bE. ze Peg ihe ey dads 2

 

 

I knew be did had things bul pera Cbd mah
TL haope YO) Speccbss Xbpoarh. You toy bay 7

 

i .
£ ey Jd Sef. Anal Ws No nla Oda? fo ole ther

 

Joh s BAG Maia a Verne buts Loy le eyenp EO eee

 

thea co bb Log oT peal fen fP In Lb because.

 

Sa BhHoWw the ta fy on i ceed fi fo wee Ce Lvel byt J Brow

 

Ya Is bigger OMe) pax: pup psc toy pay doth.

 

“yee

 

 

 

 

 

 

 

 

Nii ol. eg 18 Feller! 3 Wie 1S 3 lopauss p Ore i Ve OF f
te fs go al) ba Ay faa D a | Piyep ne fe) \ZES
Me. ie vil pe way kc dangtt le (ga f Wi F ft by dgis
h Co 10) a Pry : frees Pale FO
hee ep Y 12 yl le Speed) Lt Pl, phe
NYebeA pb im hehe. : ee thas WY Aled
Qu Albe = Bpow 904 made pos his dudare fot

 

‘one.

 

la wD wre

 

Ain

 

 

 

 

 

 

 

 

 

 

 
 

 

tcboememipameR Se aan

 

L, } _
€
t Me ~

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

 

 

 

 

 

 
 

Derr \udag, | |
\y would mean So wun +o All of vs if
Yoo would Petomeider. the lena oka Wes
peothews SEMLCLICE » | Ondeestand phe e HORE an
lout | pehily clo peheve tywte he Nas
eal2e What Civpnaes he needs 40 mAlee
40 Por Wis fe pittle on tawcke» Hes
ot A. bd ve whe ust wince stupid
deusions. \ whale WenereClty oeleve vAhwst the
Weers of +*he senrenle had évlly done v
KUWweee oro DVS ANA Nie. ENoua *O__ CMe
e person, Perse Judce, | ‘love muy Ponce
oy ut wed | would love 46 see him
ON Ar kgs Tyeyale. JAEEPING, pun an A
CAGE \SP\ Tpunsey 40 clo. ANUahING dng. rr Whe
ons Way. fon ne Net Lame | GET +0
vole YN, pyowwer 1) My, PuLMS +oV pe
we eqiwwlens_of oldu, AN Emoru Shell
of A DN)» Eveeuone lAwons AWE che Le
VERITON Changes “people “) pox 45) woe 7d
YW cheng, lysread of pe\pmno, pbople we TWrow
AWWEM yah CARES nnd foewch Wloput them. NO one
15. pew, lene fined (Ay Yoeotper Neds me and
OuUye Family I Ov dee. to Chang & for. ood) ,
nd \ \nore LOU op) S¢e" “nae wil\ US AS
ns Suppor susie , | NES GON +o TWweave
aNd ace Wis fe voagther . Mews aad
be ashe one 0 aWhe A chance on my
peorne, Adiawrrs
| Yespetttully Qin peste deaweds,
Uunancas Kobuxeon

i

NH

 

 
